                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


DWAYNE CARTER,

                  Plaintiff,                Case Number: 2:19-cv-12085
                                            HON. GEORGE CARAM STEEH
      v.

HEIDI WASHINGTON, ET AL.,

                  Defendants.
                                  /

                     ORDER OF SUMMARY DISMISSAL

I.    Introduction

      Michigan state prisoner Dwayne Carter has filed a pro se complaint

under 42 U.S.C. § 1983, naming four defendants. Plaintiff claims

Defendants violated his rights under the First and Eighth Amendments. He

seeks injunctive and monetary relief. The Court dismisses Plaintiff’s

complaint, pursuant to 28 U.S.C. § 1915(e)(2)(B) for failure to state a claim

upon which relief may be granted.

II.   Standard

      Plaintiff has been granted leave to proceed without prepayment of

the filing fee for this action due to his indigence. Under the Prison


                                      -1-
Litigation Reform Act (“PLRA”), the Court is required to sua sponte dismiss

an in forma pauperis complaint before service on a defendant if it

determines that the action is frivolous or malicious, fails to state a claim

upon which relief can be granted, or seeks monetary relief against a

defendant who is immune from such relief. See 42 U.S.C. § 1997e(c); 28

U.S.C. § 1915(e)(2)(B).

      Federal Rule of Civil Procedure 8(a) requires that a complaint set

forth “a short and plain statement of the claim showing that the pleader is

entitled to relief,” as well as “a demand for the relief sought.” Fed. R. Civ.

P. 8(a)(2), (3). The purpose of this rule is to “give the defendant fair notice

of what the . . . claim is and the grounds upon which it rests.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson,

355 U.S. 41, 47 (1957) and Fed. R. Civ. P. 8(a)(2)). While this notice

pleading standard does not require “detailed” factual allegations, Twombly,

550 U.S. at 555, it does require more than the bare assertion of legal

conclusions or “an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of

a cause of action will not do.’” Id. (quoting Twombly, 550 U.S. at 555).


                                       -2-
“Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of

‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

       To state a federal civil rights claim, a plaintiff must allege that: (1) he

was deprived of a right, privilege, or immunity secured by the federal

Constitution or laws of the United States, and (2) the deprivation was

caused by a person acting under color of state law. Flagg Bros. v. Brooks,

436 U.S. 149, 155-57 (1978). A pro se civil rights complaint is to be

construed liberally. Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

III.   Factual Allegations

       Plaintiff’s claims arise from a December 6, 2017 incident occurring

during his incarceration at the Saginaw Correctional Facility in Freeland,

Michigan. Plaintiff alleges that Defendant Cantu, a corrections officer,

reached his hand into Plaintiff’s back pocket to pull out some papers. In so

doing, Defendant Cantu brushed his hand against Plaintiff’s buttocks.

Plaintiff informed Defendant Cantu that he was not permitted to touch his

buttocks. Another corrections officer advised Plaintiff that Defendant

Cantu could do so if he believed Plaintiff had something suspicious in his

pocket.

       On December 11, 2017, Plaintiff filed a grievance against Defendant


                                        -3-
Cantu. Plaintiff believes that Defendant Cantu touched his buttocks with an

intent to abuse, not for sexual gratification. Plaintiff alleges that he now

suffers from an increased fear of being assaulted in prison, which has

caused him great discomfort and mental anguish.

       Following an investigation, Plaintiff was informed that no evidence

was found to support his claim. He alleges that Defendants later wrote him

a misconduct ticket for interference with administrative rules by filing a

false claim. He claims the misconduct ticket was issued in retaliation for

his filing a grievance.

III.   Discussion

       A.   Eighth Amendment Claim

       Plaintiff alleges that Defendant Cantu violated the Eighth

Amendment’s prohibition against cruel and unusual punishment when he

brushed his hand against Plaintiff’s buttocks.

       “[T]he Eighth Amendment prohibits punishments which, although not

physically barbarous, involve the unnecessary and wanton infliction of pain,

or are grossly disproportionate to the severity of the crime.” Rhodes v.

Chapman, 452 U.S. 337, 346 (1981) (citation omitted) (internal quotation

marks omitted). A viable Eighth Amendment claim consists of an objective


                                      -4-
and a subjective component. Farmer v. Brennan, 511 U.S. 825, 834

(1994). The objective component requires a plaintiff to show that the

deprivations to which he has been subjected deprived him of “the minimal

civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347 (1981).

The subjective component requires the plaintiff to demonstrate that the

prison officials acted wantonly, with deliberate indifference to the plaintiff’s

serious needs. Farmer, 511 U.S. at 834. Deliberate indifference exists

when “the official knows of and disregards an excessive risk to inmate

health or safety; the official must both be aware of facts from which the

inference could be drawn that a substantial risk of harm exists, and he

must also draw the inference.” Id. at 837. The deliberate indifference

standard “describes a state of mind more blameworthy than negligence.”

Id. at 835.

      The Sixth Circuit Court of Appeals has held that “[m]inor isolated

incidents of touching, even if coupled with offensive sexual remarks, do not

rise to the level of an Eighth Amendment violation.” Solomon v. Michigan

Department of Corrections, 478 Fed. App’x 318, 320 (6th Cir. 2012). See

also Tuttle v. Carroll County Detention Center, 500 Fed. App’x 480, 482

(6th Cir. 2012) (allegation that officer grabbed the detainee’s genitals and


                                       -5-
“squeezed them really hard” during a pat-down search is too “subjective

and vague” to state a claim); Jackson v. Madery, 158 Fed. App’x 656, 661

(6th Cir. 2005) (officer’s conduct in allegedly rubbing and grabbing

prisoner’s buttocks in degrading manner was “isolated, brief, and not

severe” and so failed to meet Eighth Amendment standards). Here, the

contact was brief and, as Plaintiff states, Defendant Cantu reached into

Plaintiff’s pocket to retrieve papers, a reasonable action for a corrections

officer to maintain a safe environment.

      B.    First Amendment Claim

      Plaintiff also argues that Defendants issued a misconduct ticket

against him in retaliation for grievances he filed complaining about

Defendant Cantu’s conduct. Government officials may not retaliate against

someone for engaging in constitutionally-protected conduct. See Mt.

Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977).

      The Sixth Circuit has concluded that a prisoner’s claim that prison

officials retaliated against him for engaging in protected conduct is

grounded in the First Amendment. See Thaddeus, 175 F.3d at 388. A

retaliation claim has three elements: (1) the plaintiff engaged in protected

conduct; (2) an adverse action was taken against the plaintiff that would


                                      -6-
deter a person of ordinary firmness from continuing to engage in that

conduct; and (3) there was a causal connection between elements one and

two, i.e., the adverse action was motivated, at least in part, by the plaintiff’s

protected conduct. Id. at 394. The plaintiff bears the burden of proof on all

three elements. See Mt. Healthy, 429 U.S. at 287; Smith v. Campbell, 250

F.3d 1032, 1038 (6th Cir. 2001).

      Plaintiff has not satisfied his burden. He merely asserts, in

conclusory fashion, that the defendants have retaliated against him. He

does not offer facts to support this assertion. Conclusory allegations of

retaliatory motive “with no concrete and relevant particulars” fail to state a

claim upon which relief may be granted. See Murray v. Unknown Evert, 84

Fed. App’x 553, 556 (6th Cir. 2003) (citing cases).

      C.    Defendants Washington and Winn

      Alternatively and in addition to the reasons for dismissal already

discussed, Defendants Washington and Winn may be summarily

dismissed because Plaintiff bases his claims against them on their

supervisory authority. The doctrine of respondeat superior does not apply

in § 1983 lawsuits to impute liability onto supervisory personnel, see Monell

v. Department of Social Services of New York, 436 U.S. 658, 691-95


                                       -7-
(1978), unless it is shown “that the supervisor encouraged the specific

incident of misconduct or in some other way directly participated in it.”

Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984). A supervisor’s

failure to supervise, train or control an employee is not actionable under §

1983, unless the plaintiff shows “the official at least implicitly authorized,

approved, or knowingly acquiesced in the unconstitutional conduct . . .”

Hays v. Jefferson County, Ky., 668 F.2d 869, 874 (6th Cir. 1982).

      Plaintiff fails to allege that Defendants Washington and Winn

engaged in any “active unconstitutional behavior’” rather than a “‘mere

failure to act.’” Shehee, 199 F.3d at 200 (quoting Salehpour v. Univ. of

Tenn., 159 F.3d 199, 206 (6th Cir. 1998)). Plaintiff therefore fails to state a

claim against them.

IV.   Order

      Accordingly, IT IS ORDERED that the complaint is DISMISSED.

      The Court finds an appeal in this case would be frivolous and not

taken in good faith. 28 U.S.C. § 1915(a)(3); Coppedge v. United States,

369 U.S. 438, 445 (1962). Therefore, Plaintiff is not certified to pursue an

appeal from this judgment in forma pauperis. 28 U.S.C. § 1915(a)(3).

Nevertheless, should Plaintiff decide to file a notice of appeal, he may seek


                                       -8-
leave from the Court of Appeals to proceed on appeal in forma pauperis.

See Fed. R. Civ. P. 24(a)(5).

Dated: August 28, 2019

                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE


                                CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
               August 28, 2019, by electronic and/or ordinary mail and also on
                      Dwayne Carter #215206, Michigan Reformatory,
                          1342 West Main Street, Ionia, MI 48846.

                                      s/Barbara Radke
                                        Deputy Clerk




                                            -9-
